DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by an e-mail and attachment by the attorney Daniel E. Venglarik on July 8th, 2021.
The application has been amended as follows:

IN THE CLAIMS
The claims have been amended as follows:
	Claim 1 (Currently Amended): A user equipment (UE) in a wireless communication system, the UE comprising:

a transceiver; and 
at least one processor operably coupled to the transceiver and configured to: 
receive, from a base station (BS), configuration information on a set of preambles configured for a beam failure recovery,
receive, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure,
receive, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam,
transmit, to the BS, a first signal for requesting the beam failure recovery and informing the candidate beam through a preamble using a physical random access channel (PRACH) if the beam failure is detected, wherein the preamble is identified from the set of preambles configured for the beam failure recovery request, and
receive, from the BS, a second signal in response to the first signal, 


wherein the set of preambles configured for the beam failure recovery is associated with the second set of RS resources for identifying the candidate beam, and 
wherein the preamble is identified from the configuration information on the set of preambles configured for the beam failure recovery according to the candidate beam.

Claim 2 (Previously Presented): The UE of Claim 1, wherein the at least one processor is further configured to:
identify the first set of RS resources based on quasi co-located (QCL) information related to a control resource set of physical downlink control channel (PDCCH) for the UE or information regarding a configuration of the first set of RS resources. 

Claim 3 (Canceled)

Claim 4 (Previously Presented): The UE of Claim 1, wherein the information on the set of preambles configured 

Claim 5 (Previously Presented): The UE of Claim 1, wherein the at least one processor is further configured to: 
 receive, from the BS, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam, 
obtain at least one RSRP measurement by using the second set of RS resources, and
identify the candidate beam by determining whether the at least one RSRP measurement is larger than or equal to the RSRP threshold. 

Claim 6 (Previously Presented): The UE of Claim 1, wherein the at least one processor is further configured to receive, from the BS, information on a window for monitoring the second signal and information regarding a control resource set (CORESET) for monitoring the second 

Claim 7 (Previously Presented): The UE of Claim 1, wherein the second signal includes an identifier of the identified preamble, and
wherein the second signal comprises a downlink control information (DCI) that is scrambled by a cell radio network temporary identifier (C-RNTI) of the UE. 

Claim 8 (Currently Amended): A base station (BS) in a wireless communication system, the BS comprising:
a transceiver; and
at least one processor operably coupled to the transceiver and configured to: 
transmit, to a user equipment (UE), configuration information on a set of preambles configured for a beam failure recovery,
transmit, to the UE, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure,


transmit, to the UE, a second set of RSs through a second set of RS resources for identifying a candidate beam,
receive, from the UE, a first signal for requesting the beam failure recovery and informing the candidate beam through a preamble using a physical random access channel (PRACH) if the beam failure is detected, wherein the preamble is identified from the set of preambles configured for the beam failure recovery request, and
transmit, to the UE, a second signal responsive to the first signal,
wherein the set of preambles configured for the beam failure recovery is associated with the second set of RS resources for identifying the candidate beam, and 
wherein the preamble is identified from the configuration information on the set of preambles configured for the beam failure recovery according to the candidate beam.

Claim 9 (Previously Presented): The BS of Claim 8, wherein the first set of RS resources are identified based 

Claim 10 (Canceled)

Claim 11 (Previously Presented): The BS of Claim 8, wherein the information on the set of preambles configured for the beam failure recovery is transmitted based on system information or radio resource control (RRC) signaling. 

Claim 12 (Previously Presented): The BS of Claim 8, wherein the at least one processor is further configured to:
transmit, to the UE, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam, 
wherein at least one RSRP measurement is obtained by using the second set of RS resources, and


wherein the candidate beam is identified by determining whether the at least one RSRP measurement is larger than or equal to the RSRP threshold. 

Claim 13 (Previously Presented): The BS of Claim 8, wherein the at least one processor is further configured to transmit, to the UE, information on a window for monitoring the second signal and information regarding a control resource set (CORESET) for monitoring the second signal, the CORESET dedicated to the UE for the beam failure recovery.

Claim 14 (Previously Presented): The BS of Claim 8, wherein the second signal includes an identifier of the identified preamble, and
wherein the second signal comprises a downlink control information (DCI) that is scrambled by a cell radio network temporary identifier (C-RNTI) of the UE. 




Claim 15 (Currently Amended): A method of a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), configuration information on a set of preambles configured for a beam failure recovery; 
receiving, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure;
receiving, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam;
transmitting, to the BS, a first signal for requesting the beam failure recovery and informing the candidate beam through a preamble using a physical random access channel (PRACH) if the beam failure is detected, wherein the preamble is identified from the set of preambles configured for the beam failure recovery request; and
receiving, from the BS, a second signal in response to the first signal,


wherein the set of preambles configured for the beam failure recovery is associated with the second set of RS resources for identifying the candidate beam, and 
wherein the preamble is identified from the configuration information on the set of preambles configured for the beam failure recovery according to the candidate beam.

Claim 16 (Previously Presented): The method of Claim 15, further comprising:
identifying the first set of RS resources based on quasi co-located (QCL) information related to a control resource set of physical downlink control channel (PDCCH) for the UE or information regarding a configuration of the first set of RS resources. 

Claim 17 (Canceled)

Claim 18 (Previously Presented): The method of Claim 15, wherein the information on the set of preambles configured for the beam failure recovery is transmitted 

Claim 19 (Previously Presented): The method of Claim 15, further comprising: 
receiving, from the BS, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam; 
obtaining at least one RSRP measurement by using the second set of RS resources; and
identifying the candidate beam by determining whether the at least one RSRP measurement is larger than or equal to the RSRP threshold.

Claim 20 (Previously Presented): The method of Claim 15, further comprising:
receiving, from the BS, information on a window for monitoring the second signal and information regarding a control resource set (CORESET) for monitoring the second signal, the CORESET dedicated to the UE for the beam failure recovery.


Claim 21 (Previously Presented): The method of Claim 15, wherein the second signal includes an identifier of the identified preamble, and
wherein the second signal comprises a downlink control information (DCI) that is scrambled by a cell radio network temporary identifier (C-RNTI) of the UE. 

Claim 22 (Previously Presented): The method of claim 15, further comprising:
monitoring the second signal according to a quasi co-located parameter associated with the candidate beam.

Claim 23 (Previously Presented): The UE of claim 1, wherein the at least one processor is further configured to:
monitor the second signal according to a quasi co-located parameter associated with the candidate beam.

Claim 24 (Previously Presented): The BS of Claim 8, wherein the second signal is monitored according to a quasi co-located parameter associated with the candidate beam.

Allowable Subject Matter
This communication is in response to the Amendment filed on 07/08/2021.
Claims 1-2,4-9,11-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,8,15 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “configuring the second set of resources for reference signals for selecting a candidate beam”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 03/08/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information 






/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415